Citation Nr: 0835519	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-22 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dental disability 
for compensation purposes.  

2.   Entitlement to a rating in excess of 30 percent for 
pseudofolliculitis barbae.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to March 1975.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2006 
rating decision of the North Little Rock, Arkansas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held before the undersigned in June 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the claim for dental disability, the veteran has 
essentially contended that because some of his teeth were 
lost as a result of dental trauma during service (in the form 
of a 1974 auto accident), he should receive service connected 
compensation for these teeth.   In November 2007 the veteran 
received a VA dental examination pertaining to his claim.  
The examiner noted that the claims file was not available for 
review, however, and that without it, he was unable to 
speculate as to whether the veteran's missing teeth were 
related to the trauma in service, and thus might be subject 
to service connection.  Given that the examiner was not able 
to provide an opinion due to not having access to the claims 
file, the Board finds that a Remand is necessary to allow the 
examiner (if he is still available) to review the claims file 
and to determine whether any of the veteran's current missing 
teeth are related to his dental trauma in service.  

Regarding the claim for pseudofolliculitis barbae, the 
veteran testified at his June 2008 Board hearing that he had 
had additional treatment for this disability after the most 
recent VA examination in November 2007, including a visit 
just a week before the hearing.  The claims file does not 
appear to include any treatment records after August 2007, 
however.  The veteran also indicated that his facial 
condition fluctuates in severity and had been worse that what 
was demonstrated at the November 2007 examination, both 
before and after the examination.   Additionally, in the 
November 2007 examination report, the VA examiner indicated 
that he did not have the veteran's claims file available for 
review and the veteran accurately testified that the file 
contains photos taken in April 2007 documenting the condition 
of the veteran's face at that time.  Consequently, a Remand 
is necessary to obtain the outstanding treatment records and 
to afford the veteran a new VA examination in which the 
examiner is able to review the claims file, including any 
pertinent photos.  The Board notes that as the veteran has an 
ongoing dispute with the VA Medical Center in Little Rock, 
any examinations that must be undertaken should be performed 
at the VA Medical Center in Memphis, Tennessee.  

Accordingly, the case is REMANDED for the following action:

1.  In regard to the veteran's skin 
disability claim, the RO should ensure 
that the veteran receives a VCAA notice 
letter in full compliance with the recent 
Court ruling in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), to include notice 
pertaining to the effect that the current 
disabilities have on the veteran's 
employment and daily life and notice of 
the pertinent rating criteria.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his dental 
and skin disabilities from August 2007, 
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified.

3. If the November 2007 VA dental 
examiner, Dr. L, is still available, the 
claims file should be sent to him for 
review.  After reviewing all pertinent 
information in the file, including the 
service medical records, the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
that	 any of the veteran's missing 
teeth are related to trauma from dental 
trauma in service.

4.  If, and only if, the November 2007 VA 
examiner is not available, the RO should 
arrange for a VA dental examination to 
determine the likely etiology of the 
veteran's lost teeth and to provide an 
assessment of the veteran's current dental 
condition. The veteran's claims file, 
including the service medical records must 
be reviewed by the examiner in conjunction 
with the examination.  A copy of applicable 
criteria pertaining to dental compensation 
(i.e. 38 C.F.R. § 4.150, Codes 9900-9916) 
should be provided to the examiner.   Any 
indicated tests, including measurement of 
the veteran's inter-incisal range and range 
of lateral excursion should be performed.  
  
The examination report should also include 
the following findings:

A) The examiner should provide an opinion 
whether the loss of any of his teeth is at 
least as likely as not (i.e. a 50% chance 
or better) related to trauma in service.  
If the examiner does determine that it is 
at least as likely as not that the veteran 
lost teeth as result of the trauma in 
service, he should indicate whether or not 
the teeth have been replaced or are 
replaceable.   

B) The examiner should specifically 
indicate whether the veteran has incurred 
any bone loss from the substance of the 
body of the maxilla or mandible that is in 
addition to the loss of any teeth, and 
should also indicate whether there is any 
malunion or nonunion of the maxilla, or 
malunion or nonunion of the mandible.  
Additionally, the examiner should comment 
on the severity of these problems, if any 
are present.    

C) If the veteran has any of the problems 
listed in step B above (i.e. additional 
bone loss, malunion or nonunion of the 
maxilla or mandible), the examiner should 
indicate whether it is at least as likely 
as not (i.e. a 50 percent chance or better) 
that such problems are traumatic injury in 
service.

D) Finally, the examiner should determine 
whether the veteran has any other residuals 
from dental trauma in service, and if so, 
should comment on the severity of these 
other residuals. 

5.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the current severity of the 
veteran's pseudofolliculitis barbae 
disability.  The veteran's claims file must 
be reviewed by the examiner, including any 
photographs documenting the condition of 
the veteran's face at earlier times within 
the appeal period.  The examiner should 
also review any pertinent photographs 
provided by the veteran.  The examiner 
should have available a copy of the 
criteria for rating pseudofolliculitis 
barbae (i.e. 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 and 7806) in conjunction with 
the examination.  The examiner should 
specifically indicate the percentage of the 
whole body and of exposed areas affected by 
the disability and should also note the 
type and frequency of any systemic or other 
therapy the veteran has been receiving for 
the disability.  The examiner should also 
note whether there is visible or palpable 
tissue loss.  Additionally, the examiner 
should comment on whether the disability 
results in any gross distortion or 
asymmetry of any individual or paired set 
of facial features to include the nose, 
chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks and lips.  Further, 
the examiner should comment on whether the 
disability has resulted in disfigurement of 
the head face and neck characterized by any 
of the following: 
scar 5 or more inches (13 or more cm.) in 
length; scar at least one-quarter inch (0.6 
cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin 
hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); 
skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).   

6.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




